Administrator de bonis non, &c. of A. B., deceased, brought suit against the administrator of the deceased executor of the last will, &c. of said A. B., for a balance appearing to be due to the estate of said A. B., upon an account filed in the Register’s office by said defendant, as administrator aforesaid, and duly confirmed prior to the institution of the suit: Held, that the proviso of; the 31st section of the act of 25th February, 1834, relating to executors and administrators (Stroud's Purd. tit. Executors and Administrators), applies only to the case of an account filed and settled pending the action.